Citation Nr: 0403752	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-15 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with lordosis, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable disability rating for 
psychogenic overlay, to include psychophysiologic symptoms 
and depression with anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughters


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision issued by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued the veteran's 40 
percent disability rating for lumbosacral strain with 
lordosis and psychogenic overlay.  The veteran voiced 
disagreement with this rating action in March 1999 and the RO 
issued a Statement of the Case that same month.  The veteran 
perfected his appeal of these issues in August 1999.  A 
December 1999 rating action separately evaluated the 
veteran's low back condition as 40 percent disabling and his 
psychogenic overlay symptoms as non-compensable.  

A hearing was held before a hearing officer at the RO in 
September 1999.  The veteran was also afforded a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C., in July 2003.  Transcripts are of record.

The July 2003 hearing transcript reflects that the veteran 
wished to pursue claims of entitlement to service connection 
for degenerative joint disease and for a kidney condition.  
These claims of entitlement on the basis of new and material 
evidence are referred to the RO for appropriate action.

This appeal is remanded via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.




REMAND

A review of the evidence of record reveals that the veteran 
currently suffers from not only a psychogenic overlay, but 
also receives treatment for psychiatric conditions for which 
service connection has been denied.  When it is not possible 
to separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  A VA examination is in order to 
determine which psychiatric symptoms can be medically 
attributable to the veteran's service-connected psychogenic 
overlay and which symptoms are medically attributable to non-
service connected psychiatric conditions.  See 38 C.F.R. 
§ 3.159(c) (2003).

Furthermore, during the pendency of this appeal, the 
regulations pertinent to evaluating the veteran's service-
connected low back condition have been revised.  These 
changes will have to be considered in the context of his 
claim.  Likewise, the veteran will have to be notified of the 
amended regulations and given the opportunity to submit 
evidence to sustain an increased rating under the revised 
criteria.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  The veteran should be scheduled for a VA mental 
disorders examination to determine the current 
nature and extent of the veteran's service-
connected psychogenic overlay, to include 
psychophysiologic symptoms and depression with 
anxiety.  The examiner should determine which 
psychiatric symptoms are medically attributable to 
the veteran's service-connected psychogenic overlay 
and which symptoms are medically attributable to 
non-service connected psychiatric conditions.  If 
the examiner cannot medically attribute any 
symptoms to either the veteran's service-connected 
psychogenic overlay, to include depression and 
anxiety, or to other non-service connected 
psychiatric conditions with any degree of medical 
certainty, that should be so indicated.  The claims 
file must be made available to the examiner for 
review.  

3.  The veteran's increased ratings claims should 
then be readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC) before the case is 
returned to the Board.  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits since September 2002, to include a 
summary of the evidence, including VA treatment 
records received in July 2003, and discussion of 
all pertinent regulations, including the revised 
regulations for evaluating spine conditions.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



